DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 08/12/2021 has been received and entered.  By the amendment, claims 1, 3-6 and 9-21 are now pending in the application.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
. Claim 1, line 11: --a support substrate-- is inserted at the beginning of the line.
. Claim 1, line 20: “a support substrate,” is deleted.
. Claim 9, line 1: “8” is corrected as --1--.  
. Claim 10, line 1: “7” is corrected as --1--.


Claims 1, 3-6 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a pixel structure and a manufacturing method of the same comprising a combination of various elements/steps as claimed more specifically an arrangement of a first storage electrode, a second electrode and a third storage electrode on a support substrate, wherein the third storage electrode is connected with the first storage electrode and is insulated from the second storage electrode, and the third storage electrode overlaps the second storage electrode to form a third storage capacitance, and an entirety of orthographic projections of portions, which overlap each other, of the third storage electrode and the second storage electrode on the support substrate are at least between the orthographic projection of the signal line on the support substrate and the edge of the orthographic projection of the common electrode line on the support substrate close to the signal line as set forth in claims 1, 19 and 21.
Claims 3-6, 9-18 and 20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871